DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed November 14, 2022; claims 1, 5, 10-11,13-14, 18-19, 24, 26-28, 30-31, 35-36, 37-40 are pending, with claims 30-31, 35-36 and 40 being withdrawn as being drawn to a non-elected invention.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5, 10-11, 13-14, 18-19, 24, 26-28 and 37-39 drawn to a multiple anchor delivery system or method of operating the delivery system, both having the special technical feature of a single pusher element displaced distally a first displacement length, displaced proximally to a position proximal to at least a distal portion of the second anchor and displaced distally a second displacement length in the reply filed on November 14, 2022 is acknowledged.
Claims 30-31, 35-36 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Drawings
The drawings are objected to because of poor line quality: the lines, numbers and letters are not uniformly thick and well defined, clean and are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 50 in figure 11d, reference character 251 in figure 13D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020, July 20, 2021, September 20, 2022, October 23, 2022 and November 12, 2022 were considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit for displacing said pusher” in claims 24 and 28, “locking element for preventing said proximal displacement of pusher element” in claim 27 and “locking element” (i.e. element for locking) in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the corresponding structure for the “driving unit” is a linearly displaceable trigger button, a rotatable roller, a rack, components coupled together to move the pusher and equivalents thereof and the corresponding structure for the “locking element” is safety latch, locking bar, long arm/short arm that extend from a circular body, bar with a peg projecting out, a bar disposed within a recess of a rack and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18 and 38 are objected to because of the following informalities: claim 18 states “said opening large enough to for at least two suture elements”, the Examiner suggests deleting “to”; claim 38 states “wherein said proximally-facing end surface of said first anchor is performed”, it appears “performed” is a typo and should read “preformed”.  If “performed” is not merely a typo and is intended to read “performed”, the Examiner notes the limitation would potentially raise an issue of indefiniteness under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since it is unclear what is meant by the term “performed” with respect to a surface and the specification does not provide any further guidance.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10-11, 14, 37-39  is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stone et al. (US 2008/0140093).
Regarding claim 1, Stone discloses a multiple anchor delivery system, comprising:  a sheath having a proximal end and a distal end and having a passageway extending therethrough (Ref 250); a pusher element having at least a distal end positioned within said passageway (Ref 130, 132), said pusher element distal end sized and shaped to be displaced through said passageway (Ref 130, 132; Para [0046], [0049], [0051]); a first anchor disposed within said sheath (Ref 150, 150a, 600, 600a), said first anchor having a proximally-facing end surface (Ref 150, 150a, 600, 600a; Para [0046]; Figure 1, 11, 12; where the surface that the distal end of the pusher element Ref 132, 130 contacts is being interpreted as a proximally-facing end surface), said first anchor proximally-facing end surface positioned distally with respect to said pusher element (Ref 150, 150a, 600, 600a, 132; Para [0046], [0049], [0051]); and a second anchor disposed within said sheath (Ref 150, 150b, 600, 600b, 250), proximally with respect to said first anchor (Ref 150b, 150a, 600a, 600b; Figure 1, 7, 8, 11; Para [0046], [0049], [0051]), said second anchor disposed within said passageway and, said second anchor sized and shaped to be displaced along said passageway (Ref 150, 150b, 600, 600b, 250); said pusher element sized and shaped to be displaced in a distal direction (Ref 130, 132; Para [0046], [0049]), wherein said pusher element is configured to abut said first anchor proximally-facing end surface (Ref 130, 132, 150, 150a, 600, 600a; Para [0046], [0049]), and wherein said distal displacement of said pusher element has a first displacement length sufficient to deploy said first anchor (Ref 130, 132, 150, 150a, 600, 600a; Para [0046], [0049]; Figures 1, 2, 9, 11, 12, 13, 14, 14a; where the first anchor is deployed out of the sheath Ref 250 and therefore the first displacement length is sufficient to deploy the first anchor out of the sheath); said pusher element sized and shaped to be displaced in a proximal direction to a position proximal to at least a distal portion of said second anchor (Ref 130, 132, 150, 150b, 600, 600b; Para [0046], [0051]); and said displacement of said pusher element having a second displacement length at least as long as the distance between said proximal end of said second anchor and said sheath distal end, said second displacement length sufficient to deploy said second anchor (Ref 130, 132, 150, 150b, 600, 600b, 250; Para [0046], [0051]; Figures 3-5, 13, 13a, 14, 14a, 15; where the second anchor is deployed out of the sheath Ref 250 and therefore the second displacement length is sufficient to deploy the second anchor out of the sheath).  
Regarding claim 5, Stone discloses that said second anchor is tubular (Ref 150, 150b, 600, 600b; Para [0040], [0052]), said system further including a barrier that narrows said passageway, said barrier obstructing a proximal displacement of said second anchor (Figure 16a; where Figure 16A shows that the system includes stepped piece Ref 102, which forms a barrier that narrows the passageway when inside the sheath; where the stepped barrier portion helps prevent proximal displacement of second anchor Ref 150b, 600b; or alternatively where Ref 106 can operate as a stop member/barrier).  
Regarding claim 10, Stone discloses that said second anchor is compressible in a lateral direction (Ref 150, 150a, 150b, 600, 600a, 600b; Para [0004], [0040]; where the anchor is compliant/deformable and therefore is capable of compressing in a lateral direction), said pusher element displaceable in a proximal direction to a position proximal to said second anchor (Ref 130, 132; Para [0046], [0051]).  
Regarding claim 11, Stone discloses that said first anchor includes a blind bore at its proximal end (Ref 602a, 606, 600, 600a; where the bore does not go through the entire perimeter of the wall of the anchor in the section labeled near Ref 600a in Figure 14a and is therefore interpreted as a blind bore at its proximal end), said pusher element distal end sized and shaped to fit into said blind bore (Ref 132; see Figures 11, 14, 16A, 17A; where Ref 132 includes a lower protruding portion that has a size and shape that is capable of fitting inside the blind bore Ref 602a, 606, which can be seen especially in Figure 16A where the bottom of Ref 132 can be seen to the left of the straight line depicting the proximal end of the first anchor (i.e. within the bore of the anchor)).  
The Examiner notes that claim 11 is dependent upon claim 1 and therefore requires the distal end of the pusher to be configured to both abut the first anchor proximally-facing end surface and be sized and shaped to fit into the blind bore.  However, the specification in the instant application makes it appear that the pusher element may not contact the anchor proximal end but instead may contact the blind bore. If it is not Applicant’s intent to have the distal pusher end contact both the proximally-facing surface and contact the blind bore but instead to only contact either the proximally-facing surface or be sized/shaped to fit in the blind bore, the Examiner suggests amending the claims as necessary. 
Regarding claim 14, Stone discloses that said pusher element is provided with a compressible distal portion (Ref 132, 130; Para [0046], [0051]; where Ref 132 is elastically deformable and is therefore a compressible distal portion).  
Regarding claim 37, Stone disclose a method of operation of a device for deployment of multiple anchors, comprising: first displacement of a pusher element (Ref 130, 132) through a sheath (Ref 250) in a distal direction (Ref 130, 132, 250; Para [0046], [0049]); engagement of the pusher element (Ref 130, 132) with a proximally-facing end surface of a first anchor located in the sheath (Ref 150, 150a, 600, 600a, 250; Para [0046]; Figures 1, 11, 12; where the surface that the distal end of the pusher element Ref 132, 130 contacts is being interpreted as a proximally-facing end surface), said first displacement having a first displacement length sufficient to deploy the first anchor out of the sheath (Ref 130, 132, 150, 150a, 600, 600a; Para [0046], [0049]; Figures 1, 2, 9, 11, 12, 13, 14, 14a; where the first anchor is deployed out of the sheath Ref 250 and therefore the first displacement length is sufficient to deploy the first anchor out of the sheath); displacement of the pusher element through the sheath in a proximal direction (Ref 130, 132, Para [0046], [0051]) to a position proximal to a second anchor (Ref 150, 150b, 600, 600b; Para [0046], [0051]; Figures 3, 4, 13, 14a); second displacement of the pusher element through the sheath in the distal direction (Ref 130, 132, 150, 150b, 600, 600b, 250; Para [0046], [0051]; Figures 3-5, 13, 13a, 14, 14a, 15); and engagement of the pusher element with the second anchor during said second displacement (Ref 130, 132, 150, 150b, 600, 600b, 250; Para [0046], [0051]; Figures 3-5, 13, 13a, 14, 14a, 15), said second displacement having a second displacement length sufficient to deploy said second anchor out of the sheath (Ref 130, 132, 150, 150b, 600, 600b, 250; Para [0046], [0051]; Figures 3-5, 13, 13a, 14, 14a, 15; where the second anchor is deployed out of the sheath Ref 250 and therefore the second displacement length is sufficient to deploy the second anchor out of the sheath).  
Regarding claim 38, Stone discloses that said proximally-facing end surface of said first anchor is performed (Ref 150, 150a, 600, 600a; [0004], [0040], [0064]; where the system is preassembled and therefore the proximally-facing end surface is preformed- see note above under the claim objection section with respect to the term “performed”).  
Regarding claim 39, Stone discloses that said first anchor is a solid anchor (Ref 150, 150a, 600, 600a; Para [0004], [0040]). 

Claim(s) 1, 5, 10-11, 18-19, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Darois et al. (US 2011/0306992)
Regarding claim 1, Darois discloses a multiple anchor delivery system, comprising:  a sheath having a proximal end and a distal end and having a passageway extending therethrough (Ref 1002); a pusher element having at least a distal end positioned within said passageway (Ref 1018, 1020), said pusher element distal end sized and shaped to be displaced through said passageway (Ref 1018, 1020); a first anchor disposed within said sheath, said first anchor having a proximally-facing end surface (Ref 1004, 1006; where the proximal facing portion Ref 1006 is a proximally-facing end surface), said first anchor proximally-facing end surface positioned distally with respect to said pusher element (Ref 1006, 1018, 1020; see Figure 30, 32, 32a); and a second anchor disposed within said sheath, proximally with respect to said first anchor (Ref 1004, 1006; where Figures 29, 30, 32, 32b, show that a second anchor Ref 1004 is proximal with respect to the first distal anchor Ref 1004), said second anchor disposed within said passageway (Ref 1004, 1002; Figures 29, 30) and, said second anchor sized and shaped to be displaced along said passageway (Ref 1004, 1006; Figures 29, 30, 32, 32a, 32b, 32c); said pusher element sized and shaped to be displaced in a distal direction (Ref 1018, 1020; where the pusher element is capable of being displaced in a distal direction as shown in Figures 32, 32a, 32b; Para [0092]), wherein said pusher element is configured to abut said first anchor proximally-facing end surface (Ref 1018, 1020, 1004, 1006; where Figure 32A shows that a portion of the pusher element Ref 1018, 1020 abuts proximally-facing end surface Ref 1006), and wherein said distal displacement of said pusher element has a first displacement length sufficient to deploy said first anchor (Ref 1018, 1020, 1004, 1006; Para [0092]-[0093]; Figure 32A-32B); said pusher element sized and shaped to be displaced in a proximal direction to a position proximal to at least a distal portion of said second anchor (Ref 1018, 1020, 1004, 1006; Para [0093]; Figure 32B-C); and said displacement of said pusher element having a second displacement length at least as long as the distance between said proximal end of said second anchor and said sheath distal end, said second displacement length sufficient to deploy said second anchor (Ref 1018, 1020, 1004, 1006; Para [0092]-[0093]; where the next deployment sequence would include said pusher element being displaced distally again to deploy the next (i.e. second ) anchor and therefore would include a second displacement length at least as long as the distance between said proximal end of the next (i.e. second) anchor and said sheath distal end in order to be sufficient to deploy the next (i.e. second) anchor).  
Regarding claim 5, Darois discloses that said second anchor is tubular (Ref 1004, 1006; where the anchor includes a lumen and is therefore being interpreted as tube-like (i.e. tubular)), said system further including a barrier that narrows said passageway (Ref 1014), said barrier obstructing a proximal displacement of said second anchor (Ref 1014,1004, 1006; Par [0091]).  
Regarding claim 10, Darois discloses that said second anchor is compressible in a lateral direction (Ref 1004, 1006; para [0090]; where portion of second anchor Ref 1006 is compressible in a lateral direction; see Figure 31, 32A), said pusher element displaceable in a proximal direction to a position proximal to said second anchor (Ref 1018, 1020; Para [0093]; Figure 32B-C).  
Regarding claim 11, Darois discloses that said first anchor includes a blind 
bore at its proximal end (Ref 1004, 1006; where the distalmost portion of the second anchor Ref 1013 cannot pass through the bore in the first anchor proximal end and therefore the bore is being interpreted as a blind bore), said pusher element distal end sized and shaped to fit into said blind bore (Ref 1018, 1020; see Figure 32A; where Ref 1020 is sized and shaped to fit into the blind bore at the proximal end of the first anchor Ref 1004, 1006).  
Regarding claim 18, Darois discloses said sheath (Ref 1002) has a lateral opening at the distal end thereof (Ref 1002; Figures 29, 30; see Figure 30 below), said opening large enough to for at least two suture elements to pass therethrough (Ref 1002; Figure 29, 30; where the opening is large enough to allow the protruding side portion on the anchor to pass through; where Figures 20A, 21A show the protruding side portions of anchors can include two suture ends passing with the anchor and thus an opening large enough for the protruding side portion to pass through is interpreted as being capable of receiving two suture elements (i.e. being large enough for at least two suture elements to pass therethrough)).  

    PNG
    media_image1.png
    506
    677
    media_image1.png
    Greyscale
v
Regarding claim 19, Darois discloses that said sheath has a lateral opening at the distal end thereof (Ref 1002; Figures 29, 30; see Figure 30 above), said second anchor positioned proximal to said lateral opening prior to deployment of said second anchor (Ref 1002; Figures 29, 30; See Figure 30 above; where the lateral opening is the opening in the side wall at the distal-most end of the sheath; and therefore as shown in Figure 30, the second anchor Ref 1004 (which is positioned proximally of the distal-most anchor) is positioned proximal to the lateral opening prior to deployment of the second anchor Ref 1004).  
Regarding claim 37, Darois disclose a method of operation of a device for deployment of multiple anchors, comprising: first displacement of a pusher element (Ref 1018, 1020) through a sheath (Ref 1002) in a distal direction (Para [0092]); engagement of the pusher element (Ref 1018, 1020) with a proximally-facing end surface of a first anchor (Ref 1004, 1006; where the proximal facing portion Ref 1006 is a proximally-facing end surface) located in the sheath (Ref 1002), said first displacement having a first displacement length sufficient to deploy the first anchor out of the sheath (Ref 1018, 1020, 1004, 1006; Para [0092]-[0093]; Figure 32A-32B); displacement of the pusher element through the sheath in a proximal direction, to a position proximal to a second anchor (Ref 1018, 1020, 1004, 1006; Para [0093]; Figure 32B-C); second displacement of the pusher element (Ref 1018, 1020) through the sheath (Ref 1002) in the distal direction (Para [0092]-[0093]); and engagement of the pusher element (Ref 1018, 1020) with the second anchor (Ref 1004, 1006) during said second displacement (Para [0093]), said second displacement having a second displacement length sufficient to deploy said second anchor out of the sheath (Ref 1018, 1020, 1004, 1006; Para [0092]-[0093]; where the next deployment sequence would include said pusher element being displaced distally again to deploy the next (i.e. second ) anchor and therefore would include a second displacement length at least as long as the distance between said proximal end of the next (i.e. second) anchor and said sheath distal end in order to be sufficient to deploy the next (i.e. second) anchor).  
Regarding claim 38, Darois discloses that said proximally-facing end surface of said first anchor is performed (Ref 1004, 1006; where the system is preassembled and therefore the proximally-facing end surface is preformed- see note above under the claim objection section with respect to the term “performed”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2008/0140093).
Regarding claim 13, Stone discloses all of the claimed limitations above including a plusher element (Ref 130, 132, 102) but fails to disclose in the embodiment of Figures 1-19A that said pusher element distal end includes a retaining portion.
However, in an alternate section, Stone teaches that it is well known in the art for a pusher element distal end to include a retaining portion for temporarily retaining said second anchor thereon, wherein said retaining portion is a recess for retaining a second anchor (Para [0062], Figure 27; Ref 1050, 1056, 1000a, 1000b; where the keyed manner of mounting the anchors Ref 1000a, 1000b on the pusher element in Figure 27 shows recesses formed into the pusher element distal end Ref 1050, 1056).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pusher element of the embodiments of Figures 1-19A of Stone to include a retaining portion as suggested by Stone in Figure 27, since such a modification provides an alternate well known structure that helps prevent accidental relative rotation without preventing intentional sliding/rotation of the anchors.

Claim(s) 24, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2008/0140093) as applied to claim 1 above and further in view of Bachar et al. (US 2015/0257751)
Regarding claims 24, 27, 28, Stone discloses all of the claimed limitations above and additionally discloses an actuator (Ref 120) coupled to said pusher element (Ref 130, 132), where movement of the actuator affects linear displacement of the pusher element along the passageway (Para [0046]) but fails to disclose a driving unit coupled to the actuator in such a way that displacement of the actuator in a distal direction affects via the driving unit, displacement of the pusher element in a proximal direction.
However, Bachar teaches a similar anchor delivery system and additionally teaches that it is well known for such a system to use an actuator (Ref 204) mechanically coupled to a pusher element (Ref 433), where movement of said actuator affecting linear displacement of said pusher element along said passageway (Ref 204, 433; Para [0060]; where movement of actuator Ref 433 proximally moves pusher element Ref 433 distally/forward); a driving unit for displacing said pusher element through said passageway (Ref 210, 433; Para [0060]; where the driving unit is a rack and therefore meets the interpretation above under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph), wherein said actuator (Ref 204) is mechanically coupled with said driving unit (Ref 210; See Figure 4a for example where Ref 204 couples to Ref 210 by means of Ref 212); wherein displacement of said actuator in a distal direction affects via said driving unit said displacement of said pusher element in a proximal direction (Ref 204, 210, 433; Para [0060]; where proximal movement of the trigger Ref 204, moves the rack Ref 210 and pusher Ref 433 distally and distal movement of the trigger Ref 204 moves the rack Ref 210 and the pusher Ref 433 proximally to the backward position), and a locking element for preventing said proximal displacement of said pusher element, wherein said locking element obstructs a path of movement of said driving unit (Ref 212; where Ref 212 is an arm that extends from a circular body/bar disposed within a recess of a rack and therefore meets the interpretation above under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; where the arm/bar locking element Ref 212 inserts into a recess of the rack Ref 210 and therefore obstructs a path of movement of the rack/driving unit Ref 210).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Stone to include a pistol grip actuator including a driving unit and a locking element as suggested by Bachar, since such a modification provides a well-known actuation mechanism that would have yielded predictable results, namely, allowing a user to easily squeeze and actuate the device to move the pushing element distally to release a suture anchor, while allowing the pushing element to move back proximally to its original position.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2008/0140093) as applied to claim 1 above and further in view of Dougherty et al. (US 2015/0245901).
Regarding claim 26, Stone discloses all of the claimed limitations above including that the suture (Ref 682; Figure 18) extends towards the handle/housing (Ref 204, 202, 104) that houses the pusher element and at least a proximal portion of the sheath (Ref 204; where Ref 204 houses at least a proximal portion of the sheath Ref 250, where the pusher element passes through the sheath and therefore Ref 204 houses the pusher element and at least a proximal portion of the sheath), said housing having a semicircular portion at a distal end thereof (Ref 204; Figures 17, 18; where Figure 17 shows that the distal end of Ref 204 is semicircular) but fails to explicitly disclose a suture holder having a semicircular arm.
However, Dougherty teaches a similar implant delivery system including suture that extends towards the handle/housing (Figure 44; Ref 3802, 3402), where the handle/housing of a system includes a semicircular portion for suture to pass through (Figure 44; Ref 3402, 3404, 3406, where Figure 44 shows near Refs 3404, 3406 that the housing includes a semicircular portion for the suture to pass through) and additionally teaches that it is well known to include a suture holder having a semicircular arm at a proximal end thereof (Ref 3450, 3454; where Figure 45 shows the proximal end of Ref 3450 and shows a semicircular arm), said arm and said housing portion together forming a passageway sized for passage therethrough of a suture (Figures 44-45; Ref 3402, 3404, 3406, 3450, 3454; where Figures 44-45 show that a suture passes from Ref 3404, 3406 through Ref 3454 and therefore a passageway is formed and sized for passage of a suture).  
	Since Stone and Dougherty both teach similar implant/anchor delivery systems including the use of suture, where the suture passes through a semicircular portion of the handle/housing to allow it to be accessible for tensioning (the Examiner notes the suture in Stone passes within Ref 250, which passes within Ref 204 and therefore the semicircular portion of the handle/housing Ref 204 still provides a passageway that allows for passage of a suture), and Dougherty additionally teaches that it is well known to include a suture holder having a semicircular arm attached to the handle/housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle/housing of Stone to include a suture holder having a semicircular arm attached to the handle/housing as suggested by Dougherty since such a modification allows the free ends of the sutures to be retained in the semicircular passageway of the suture holder arm to help maintain a desired tension on the proximal portions of the sutures and/or allow easy access as necessary all while helping distinguish different sutures if there is more than one proximal end of suture at the handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner notes that the Caborn et al. (US 2017/0007231) could be used similar to the rejection above using (Bachar) and could additionally be used as a base reference to reject the claims since Caborn teaches a multiple anchor delivery system including a sheath, pusher, first and second anchors, where the sheath includes a lateral opening as claimed in the instant claims 18, 19 and teaches the actuator of claims 24, 27, 28. Therefore the Examiner suggests any response to this office action, takes into consideration a potential rejection using Caborn as well.
	Saadat et al. (US 2005/0251161)- shows connection of two parts; where a first part has a semi-circular portion and the second part has a semi-circular arm; where the first and second parts interconnect together forming a passageway
	Mikkaich et al. (US 2008/0243148)- teaches a system to deploy multiple anchors; where Mikkaich shows a sheath with a lateral opening at the distal end, where the opening is large enough for at least two sutures; where a second anchor can be positioned proximal to the lateral opening prior to deployment of the second anchor; Mikkaich additionally teaches that it is known for a pusher element to include a recess that can retain an anchor.
	Whittaker et al. (US 2018/0028175)- teaches an anchor delivery system and additionally teaches that it is known to use a trigger type actuating mechanism; where the trigger is pulled proximally and a driving unit (i.e. a rack) and therefore a tubular member attached to the driving unit is moved distally.
	Fitzpatrick et al. (US 2010/0222785)- teaches a driver with an engaging portion that can abut a proximal end of a second part and the driver includes a protruding portion that can insert into a complementary bore on the proximal end of the second part to allow the protruding portion of the driver to be received therein.
	Palese et al. (US 2018/0235595)- teaches a pusher that can contact a stepped surface of a second part (Figures 2, 3b)
	Norton (US 2017/0290579)-teaches a multi anchor delivery system with a sheath, a pusher element, first and second anchors; where the pusher can be displaced distally to deploy the first anchor, the pusher can be displaced proximally to position the pusher to deploy the second anchor and the pusher can be displaced distally a second time to deploy the second anchor; where the pusher includes a compressible distal end that can insert in a hole within the anchors.
Morita et al. (US 2013/0023904)- teaches a housing having a semicircular portion at a distal end thereof and a suture holder having a semicircular arm at a proximal end thereof, said arm and said housing portion together forming a passageway sized for passage therethrough of a suture.  
Sojka et al. (US 8,435,264) and Reiser et al. (US 2012/0053629) – teach semicircular portions that form a passageway sized for a suture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/           Examiner, Art Unit 3771                                                                                                                                                                                             
/ASHLEY L FISHBACK/           Primary Examiner, Art Unit 3771                                                                                                                                                                                             	December 16, 2022